UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-51427 BLACKSANDS PETROLEUM, INC. (Exact name of registrant as specified in its charter) Nevada 20-1740044 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 800 Bering, Suite 250 Houston, Texas 77057 (Address of principal executive offices) (zip code) (713) 554-4490 (Registrant’s telephone number, including area code) 25025 I-45 N., Suite 410 The Woodlands, Texas 77380 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x. As of September 12, 2011, there were 16,377,125 shares of the registrant’s common stock outstanding. BLACKSANDS PETROLEUM, INC. FORM 10-Q For the Quarter Ended July 31, 2011 Table of Contents PART IFINANCIAL INFORMATION Page Item 1. Financial Statements 3 Consolidated Balance Sheets as of July 31, 2011 and October 31, 2010 (unaudited) 3 Consolidated Statements of Operations and Comprehensive Loss for the three and nine months ended July 31, 2011 and 2010 (unaudited) 4 Consolidated Statement of Stockholders’ Equity for the nine months ended July 31, 2011 (unaudited) 5 Consolidated Statements of Cash Flows for the nine months ended July 31, 2011 and 2010 (unaudited) 6 Condensed Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II: OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. (Reserved) 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 22 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. Blacksands Petroleum, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) July 31, 2011 October 31, 2010 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and deposits Total Current Assets Oil and gas property costs (successful efforts method of accounting) Unproved Proved, net of accumulated depletion of $1,119,641 and $691,002 respectively Fixed assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Notes payable $ $ Accounts payable and accrued expenses Derivative liability Total Current Liabilities Note Payable Asset Retirement obligation Total Liabilities Stockholders’ Equity: Preferred stock - $0.01 par value; 10,000,000 shares authorized: Series A - $.001 par value, 310,000 shares authorized, 250,000 and nil shares issued and outstanding at July 31, 2011 and October 31, 2010, respectively Common stock - $0.001 par value; 100,000,000 shares authorized; 16,377,068 and 14,951,567 shares issued and outstanding at July 31, 2011 and October 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 Blacksands Petroleum, Inc. and Subsidiaries Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Nine Months Ended July 31, Three Months Ended July 31, Revenue: Oil and gas revenue $ Expenses: Selling, general and administrative Depreciation and depletion Accretion expense Lease operating expenses Impairment of oil and gas property interest Oil and gas exploration Total expenses Loss from operations (1,692,792 ) (1,105,448 ) (430,564 ) (830,448 ) Other income and (expense): Interest income Interest expense (1,901,588 ) (13,260 ) (68,139 ) (13,260 ) Change in value of derivative liability (52,725 ) Loss on currency transactions (203,828 ) (25,279 ) Gain on sale of Access (71,122 ) Total other income (expense) (1,954,313 ) (68,139 ) (109,661 ) (Loss) income before provision for income taxes (3,647,105 ) (498,703 ) (940,109 ) Provision for income taxes Net (loss) income (3,647,105 ) (498,703 ) (940,109 ) Preferred stock dividends Net (loss) income attributable to common shareholders $
